Case 2:18-cv-00546-JRG Document 59-1 Filed 09/12/19 Page 1 of 3 PageID #: 3218




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



CANON, INC.,
            Plaintiff,                 No. 2:18-cv-00546
vs.

TCL ELECTRONICS HOLDINGS LTD.,   Jury Trial Demanded
TCL CORPORATION,
SHENZEN TCL NEW TECHNOLOGIES CO.
LTD.,
TCL KING ELECTRICAL APPLIANCES
(HUIZHOU) CO., LTD.,
TCL KING ELECTRONICS (CHENGDU)
CO., LTD.,
TCL KING ELECTRICAL APPLIANCES
(NANCHANG) CO., LTD.,
TCL TONGLI ELECTRONICS (HUIZHOU)
CO., LTD., and
TONLY ELECTRONICS HOLDINGS LTD.

               Defendants.



  DECLARATION OF RONGSHENG ZHANG IN SUPPORT OF DEFENDANTS’
MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
Case 2:18-cv-00546-JRG Document 59-1 Filed 09/12/19 Page 2 of 3 PageID #: 3219




I, Rongsheng Zhang, declare as follows:

       1.      I serve as Chairman of the Board of TCL King Electrical Appliances (Huizhou)

Co. (“TCL King Huizhou”).

       2.      I submit this declaration in support of Defendants’ Motion to Transfer Venue to

the Northern District of California. I am knowledgeable about the facts within this declaration

based on personal knowledge and investigation. I am over 18 years of age.

       3.      Shenzhen TCL New Technologies Co. Ltd. (“Shenzhen TCL”) is a subsidiary of

TCL King Huizhou, which is a subsidiary of a subsidiary of a subsidiary of defendant TCL

Electronics Holdings Ltd. (“TCL Holdings”).

       4.      I understand that Canon, Inc. (“Canon”) has sued TCL King Huizhou, Shenzhen

TCL, TCL Holdings, and others for alleged patent infringement of five patents: U.S. Patent Nos.

7,746,413, 7,810,130, 8,078,767, 8,346,986, and 8,713,206. I understand that Canon asserts that

Defendants infringe with “television systems that integrate the Roku operation system” (the

“Accused Products”).

       5.      TCL King Huizhou is based in the People’s Republic of China. It does not have a

place of business in Texas.

       6.      The majority of TCL King Huizhou’s employees work in China. However, one

TCL King Huizhou employee works in Corona, California as the Overseas Industrial Support

Manager, and maintains documents on his computer located there. He is involved in supporting

clients in United States, such as Best Buy, Amazon, etc., and is knowledgeable about the

manufacture of the Accused Products. TCL King Huizhou does not have any employees or

documents in Texas.
Case 2:18-cv-00546-JRG Document 59-1 Filed 09/12/19 Page 3 of 3 PageID #: 3220




       7.      Neither Shenzhen TCL nor TCL Holdings has any directors, officers, or

employees that work in the United States, and neither has an office in the United States. To the

best of my knowledge based on investigation, neither of Shenzhen TCL nor TCL Holdings keeps

any documents in the United States.

       8.       Shenzhen TCL and TCL Holdings are not involved in the manufacture, sale,

offer for sale, distribution, or importation in the United States of the Accused Products. Neither

Shenzhen TCL nor TCL Holdings offers for sale, or sells, the Accused Products, and neither has

offered for sale or sold the Accused Products in the past. To the extent these companies have

employees with knowledge relevant to this suit or documents relevant to this suit, those

employees and documents would be located in China, at those companies’ headquarters.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on September __,
                      6 2019.

                                                          /s/______________________________
                                                                   Rongsheng Zhang
